Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 14 is directed to a computer readable medium which broadest reasonable interpretation to cover both statutory medium such as memory device etc…and non-statutory medium such as carrier wave, signals. Signals or carrier waves do not fall within a statutory category of invention as they are neither a process, a machine, a manufacture or a composition of matter. The claim language must be amended to exclude the non-statutory subject matter from the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…each of one or more second data processing devices” in line 5, the claim recites in an alternative language “one or more” so it is unclear what is “each” if there is only one device?
In line 6-7 of claim 1 recites, “…that second data processing device”  it is unclear if “that second data processing device” is referring to “each of one or more second data processing devices” in claim 5.
In lines 11-13, 16-17 of claim 1 recites, “the first characteristic data”, “the second characteristic data” There is insufficient antecedent basis for this limitation in the claim.  Because in line 5 recites, “respective first characteristic data” and line 9 recites, “respective second characteristic data”
In line 13-15 of claim 1, “each second data processing device” “that second data processing device” it is unclear it’s referring to “each of one or more second data processing devices…” in line 5.
In line 18 of claim 1 recites, “a third predetermined process” it is unclear what is this third predetermined process could be.

Claim 2 recites, similar problem with claim 1, please see claim 1 for similar rejection. 
Claim 3 recites, “the outcome…”in line 4, There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites, “one or more matches”, “the first characteristic data” “second characteristic data” it is unclear the above mentions are referring to the one in claim 1.
Claim 11 recites, “the first data processing devices” “the other first data processing device…” There is insufficient antecedent basis for this limitation in the claim. 
Claims 12-14 has similar limitations as claim 1, therefore rejected for the same rationale.
The dependent claims are rejected for the reason being depended on the rejected base claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is a storage medium claim and depended on 13, which is a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1-14 are allowed.  However applicant needs to amend the claim overcome the outstanding rejections above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knas et al (us 11,308448) discloses A method comprising receiving a request from a first user to generate an employee dataset for a second user associated with one or more attributes; generating an instruction configured to be transmitted to a plurality of network nodes associated with a blockchain to receive a latest valid blockchain associated with one or more users; upon receiving the latest valid blockchain, generating a score corresponding to each user based on the data within each user's latest valid blockchain and based on a scoring algorithm received from the computing device associated with the first user; generating a graphical user interface comprising a plurality of fields configured to display data associated the one or more users comprising each user's score; upon displaying, the graphical user interface on the first computing device, receiving a selection of users; and generating, a notification to the selected users comprising identification information regarding the first user.

Chalakudi et al (us 2019/0057379) discloses A balance and control system may write a data file transfer confirmation from a transmitter system to a blockchain in response to the transmitter system transmitting a data file to a receiver system with the confirmation including a transmitter system address, a receiver system address, and a first hash of the data file. The system may also write a data file transfer acknowledgement from a receiver system to the blockchain with the acknowledgement including the transmitter system address, the receiver system address, and a second hash of the data file. The blockchain may execute a smart contract to compare the first hash of the data file to the second hash of the data file to identify an out-of-balance file transfer event. A monitoring device of the B&C system may read the out-of-balance file transfer event from the blockchain.

Youb et al (us 2019/0080392) discloses A method for creating an asset-backed distributed ledger token representing a smart contract, the token being backed by a pledge of an illiquid form of a precursor or means of production of a commodity asset, comprising receiving a pledge of unrefined or pre-commodity asset, digitizing the unrefined commodity asset into fractional representations of the commodity asset using smart contracts on a distributed ledger network, and allowing account holders access to the perform transactions on the distributed ledger network to trade the fractional representations under the terms of the smart contract.

Seger, II (us 2017/0124556) discloses A distributed event synchronization may be provided by a plurality of nodes in communication with one another via a network. An event module of one of the plurality of nodes may receive data about an event to be codified in a distributed ledger. The event module may place the event in an event queue for distributed block negotiation. A ledger module of the one of the plurality of nodes may perform the block negotiation with at least one other node in the network. Performing the block negotiation may comprise sharing the event queue; determining a greatest common set of shared events comprising the event; when a consensus quorum of the plurality of nodes has determined the greatest common set, creating a block comprising the greatest common set of shared events; sharing local data relating to the block; receiving additional data relating to the block from the at least one other node; and when the local data and the additional data agree, writing the block into a distributed ledger shared by the memory of each of the plurality of nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452